Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Figure 7 is objected to because neither of the axis headings can be fully discerned.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 makes reference to “the following” Kratky Plot when the plot is not actually included in the subject matter of the claim.  Rather, what is disclosed thereafter is a description of the general features of a Kratky plot from which is determined the distance between centers of high electron density regions dmax of the cured product (regions where there are high concentrations of T3 units according to [0061 of the Specification).  It is suggested that Applicant simply replace “the following” with the article “a”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The ISA cites as representing a foundation for rejection the condensation product derived from the materials outlined under the heading Test Example 7 in WO 2016/017592 which include a silicone resin B1 that is fairly closely correlated with silicone resin A from Example 1 of the instant Specification but differing slightly in the relative mol contributions of the three types of repeat unit, a second low molecular weight resin D that has precisely the same makeup as the low molecular weight silicone in Example 1, glycidoxypropyltrimethoxysilane, and an oligomeric silanol-terminated PDMS.  A third condensation-reactive component of aforementioned Example 1 is, by contrast, an oligomer that contains dimethylsiloxane D units but also T3 branching units and D1 units (contributes a linear chain-forming unit to the structure but has a pendant hydrolysable group).  It is the structural distinction between the two oligomeric precursors that makes it difficult to ascertain whether or not the product realized from condensing together the organosilicon compounds of prior art Test Example 7 would yield a product for which dmax calculated from a Kratky plot of small angle X-ray scattering measurements would inherently be within the claimed range.  The magnitude of dmax seems to be related to the average length of a polydimethylsiloxane segment in the oligomer reactant since it is this attribute that would not participate in condensation but links together the regions of high electron density (high T3 density).
The alkoxysilicone oligomer of Example 1 of the Specification is defined not by the precise connectivity of the units of which it is comprised, but by the relative mol fractions of the units themselves, most of which are already fully condensed, or are capable of condensing upon being hydrolyzed with silicone resin A and the low molecular weight silicone resin.  Hence, it is 3) areas since the description of the oligomers does not reveal the exact connectivity of the units.  All of this is to say that there are not enough parallels in the expected structure of the instant- and prior art exemplified condensation products to be confident that requirement (2) of claim 1 is necessarily satisfied.  The ISA remarks that there is a “high probability” of this condition having been met- the Examiner agrees- but this is not the standard that must be met for a holding of anticipation.
The prior art, in general, does not widely teach the formation of organosiloxane polymers that employ combinations of distinct resinous silicones, or a resinous silicone with a branched polysiloxane, as precursors.   Ogawa, U.S. Patent Application Publication No. 2016/0372640, directed to sealants for optical semiconductors is one such disclosure teaching in the examples condensation products derived from commercially available resins/branched polymers but not enough structural information could be gleaned from available product data sheets to determine whether said condensation products would fulfill both requirements of claim 1.  U.S. Patent # 4,753,977 teaches a reaction product of a MQ or MDQ resin and non-linear alkyl alkoxysiloxanes (a hydrolysate condensate of methyltrichlorosilane in one favored embodiment.  As before, not enough parallels could be drawn between the makeup of the precursors, relative quantities, etc. to be able to assert that requirement (2) is inherently satisfied by the condensation products of this disclosure.
Much more commonplace are condensation products obtained from blends of resinous- and linear siloxanes bearing silanol/hydrolysable moieties.  Indeed, many silicone pressure sensitive adhesives are derived from this combination of materials.  Further Dow Corning has patented, or filed for patent, numerous disclosures directed to what they characterize as resin-linear siloxanes where the resinous portion is comprised of high T unit content.  See, for max as derived from their small angle x-ray scattering data.
	The above summarizes what is thought to be representative of the closest prior art.  Inasmuch as those disclosures fail to even render obvious the instant invention, claims 1-13 are allowable over the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

December 3, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765